In our original opinion, page 2, seventh line, we state that: "The Morgan Company received notice by wire, dated August 31, 1920, 2:50 p.m., that cattle would arrive at Alexandria `about 3 p.m. Sept. 1st.'" We should have stated that: "The Morgan Company received notice by wire, dated August 31, 1920, 2:50 p.m., that cattle would arrive at Alexandria `about noon Sept. 2nd.'" This change, in our opinion, does not affect the decree, and is made, therefore, by per curiam. The application for rehearing is refused. *Page 533